DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-3, 5-11, 13-16, 18-21, 23, 25-26 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to allocate downlink resources including pre-empted symbol punctured/assigned for low latency/URLLC transmission.
		Park et al (US 20190297638 A1) discloses to allocate downlink resources to an eMBB UE and puncture a part of the allocated resources to use for low latency/URLLC transmission. The punctured resources is indicated to the UE by a higher layer signaling/RRC signaling (Fig. 3-5, Par 0009-0011, Par 0059-0065, Par 0076-0091).
		Park discloses to schedule resources for downlink transmission and then, transmit/receive higher layer signaling indicating preempted symbol within the scheduled resources. Therefore, Park does not disclose to transmit/receive the higher layer signaling (indicating preempted symbol) before transmitting/receiving downlink resource schedule.
		Ji et al (US 20150334709 A1) discloses to allocate resources for regular downlink data and then puncture a part of the allocated resources for low latency data transmission (Fig. 7-8, Par 007-0008, Par 0070-0077). Therefore, Ji does 
		Agiwal et al (US 20180035332 A1) discloses to allocate resources to an eMBB UE for downlink data transmission and then puncture a part of the allocated resources for URLLC data transmission (Fig. 13, Par 0120-0123). Agiwal does not disclose to transmit/receive the higher layer signaling (indicating preempted symbol) before transmitting/receiving downlink resource schedule.
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473